In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00061-CR
        ______________________________


          BRUCE KENT ESCO, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 7th Judicial District Court
                Smith County, Texas
           Trial Court No. 007-0268-08




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

        Bruce Kent Esco appeals from his convictions for two counts of aggravated robbery. 1 In

short, he pled guilty, without a plea bargain, to stealing cash from a Wal-Mart, and exhibiting a

deadly weapon during the offense. The offenses occurred in November 2007. He was arrested

promptly, but was ultimately tried, after being institutionalized and released, after a series of

proceedings beginning in September 2009.

        Esco’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail.       Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief to Esco July 12, 2010, informing him of his right to file

a pro se response, and provided him with a complete copy of the record for his review. Counsel

has also filed a motion with this Court seeking to withdraw as counsel in this appeal. Esco filed

his response August 18, 2010.

        Counsel has filed a single frivolous-appeal brief discussing the record common to both of

Esco’s appeals. We addressed the nature of the appeals more fully in our opinion of this date on


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2
Esco’s appeal in cause number 06-10-00060-CR. For the reasons stated therein, we likewise

conclude that the appeal in this case is frivolous.

         We affirm the judgment of the trial court.2




                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:            September 8, 2010
Date Decided:              October 14, 2010

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Esco in this case. No substitute counsel will be appointed. Should Esco
wish to seek further review of this case by the Texas Court of Criminal Appeals, Esco must either retain an attorney to
file a petition for discretionary review or Esco must file a pro se petition for discretionary review. Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last timely motion for
rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals along with the rest of the
filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                           3